Title: To John Adams from William Tudor, Sr., 23 July 1820
From: Tudor, William, Sr.
To: Adams, John


				
					Very Dear & Venerable Sir,
					Boston July 23d. 1820.
				
				I may be almost afraid after so long an interruption that you may have forgot a correspondent, that you have so kindly aided & encouraged. I make some progress with my biography of James Otis, and it is not wholly my fault that I go on so slow—I wish to give some account incidentally of the Liberty Tree in Boston, which was so famous, and which I presume gave growth to all the others, figuratively as well as really, and also to the vile parody of them in France—I have tried in vain to get satisfactory accounts of the origin of this one in Boston—In this difficulty I venture to turn to you, to ask, if the liberty tree in Boston was the origin of all the rest, what was the manner & the time of its being appropriated in this way, and whether there were any peculiar circumstances attending its consecration. If you can favor me with some information on this subject it will very much oblige me. I remain ever / with the highest respect / Your hble srvt
				
					W. Tudor.
				
				
			